62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Raphael James DUST, Appellant,v.GTE SOUTHWEST INCORPORATED, a foreign corporation, Appellee.
No. 94-4127
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1995Filed:  Aug. 7, 1995

Before WOLLMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and JOHN R. GIBSON, Senior Circuit Judge.
PER CURIAM.


1
Raphael James Dust appeals from the district court's1 order granting summary judgment in favor of Dust's former employer, GTE Southwest Corporation, in Dust's claim brought under the Age Discrimination Act, 29 U.S.C. Sec. 621 et seq., and dismissing for lack of jurisdiction Dust's state-law tort claim of retaliation and outrageous conduct.


2
Having reviewed the record, we conclude that no error of law or fact appears in the district court's decision.  Accordingly, we affirm on the basis of the district court's thorough, well-reasoned memorandum opinion.  See 8th Cir.  Rule 47B.



1
 The Honorable G. Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas